    Case 21-04059        Doc 49      Filed 09/10/21 Entered 09/10/21 08:26:37                   Desc Main
                                       Document     Page 1 of 5



                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION


    In re                                            §        Chapter 11
                                                     §
    SPHERATURE INVESTMENTS LLC,                      §        Case No. 20-42492
    et al., 1                                        §
                                                     §        Jointly Administered
             Debtors.                                §

    SPHERATURE INVESTMENTS, LLC, §                            Adversary No. 21-04059
    et al. d/b/a WORLDVENTURES   §
    HOLDINGS, LLC,               §
                                 §
             Plaintiffs          §
                                 §
    vs.                          §
                                 §
    SEACRET DIRECT LLC,          §
                                 §
             Defendant.          §

                                        NOTICE OF HEARING

            PLEASE TAKE NOTICE that the Honorable Brenda T. Rhoades, Chief Bankruptcy

Judge for the United States Bankruptcy Court for the Eastern District of Texas, has set Seacret

Direct LLC's Motion to Compel Arbitration, Motion to Dismiss and Motion for More Definite

Statement [Docket No. 4] and Seacret Direct LLC's Motion to Dismiss Amended Complaint and,

in the Alternative, Motion for More Definite Statement [Docket No. 20] for hearing on October

19, 2021, at 2:30 P.M. (CST). Parties are instructed to dial 1-888-675-2535, use Access No.

4225607, and Security No. 2564, as well as directed to review the instructions contained in the

link          for       all       telephonic         hearings          before         Judge          Rhoades:


1
  The "Debtors" and the "Plaintiffs" in the above-captioned cases are: Spherature Investments LLC ("Spherature")
EIN#5471; Rovia, LLC ("Rovia") EIN#7705; WorldVentures Marketing Holdings, LLC ("WV Marketing Holdings")
EIN#3846; WorldVentures Marketplace, LLC ("WV Marketplace") EIN#6264; WorldVentures Marketing, LLC
("WV Marketing") EIN#3255; WorldVentures Services, LLC ("WV Services") EIN#2220.


NOTICE OF HEARING                                                                                PAGE 1 OF 3
  Case 21-04059      Doc 49    Filed 09/10/21 Entered 09/10/21 08:26:37         Desc Main
                                 Document     Page 2 of 5



http://www.txeb.uscourts.gov/content/judgerhoades. The information can be found by accessing

the Court's webpage at www.txeb.uscourts.gov and choosing "Judge's Info", then choosing "Judge

Rhoades", and then choosing "Telephonic Hearing" Tab. A true and correct copy of the Order

Granting Seacret Direct LLC's Agreed Motion for Continuance [Docket No. 48] is attached hereto

as Exhibit "A."

DATED: September 10, 2021.
                                                  Respectfully submitted



                                                  By:      /s/ Annmarie Chiarello
                                                        Phillip Lamberson
                                                        Texas Bar No. 0079413
                                                        plamberson@winstead.com
                                                        Stephen R. Clarke
                                                        Texas Bar No. 24069517
                                                        sclarke@winstead.com
                                                        Annmarie Chiarello
                                                        Texas Bar No. 24097496
                                                        achiarello@winstead.com
                                                        WINSTEAD PC
                                                        500 Winstead Building
                                                        2728 N. Harwood Street
                                                        Dallas, Texas 75201
                                                        (214) 745-5400 (Telephone)
                                                        (214) 745-5390 (Facsimile)

                                                        ATTORNEYS FOR
                                                        SEACRET DIRECT LLC




NOTICE OF HEARING                                                                PAGE 2 OF 3
  Case 21-04059      Doc 49     Filed 09/10/21 Entered 09/10/21 08:26:37           Desc Main
                                  Document     Page 3 of 5



                               CERTIFICATE OF SERVICE

       I hereby certify that on September 10, 2021, notice of this document was electronically
mailed to the parties registered or otherwise entitled to receive electronic notices in this case
pursuant to the Electronic Filing Procedures in this District. I hereby further certify that on
September 10, 2021, this document will be mailed via First-Class U.S. Mail at the address listed
below.



                                                    /s/ Annmarie Chiarello
                                                    One of counsel

Steven C. Lockhart
Gardere Wynne Sewell LLP
1601 Elm Street, Suite 2900
Dallas, TX 75201

Spherature Investments LLC
WorldVentures Marketing Holdings, LLC
Rovia, LLC
WorldVentures Marketplace, LLC
WorldVentures Marketing, LLC
WorldVentures Services, LLC
Foley & Lardner LLP
2021 McKinney Avenue, Suite 1600
Dallas, TX 75201

Spherature Investments LLC
WorldVentures Marketing Holdings, LLC
Rovia, LLC
WorldVentures Marketplace, LLC
WorldVentures Marketing, LLC
WorldVentures Services, LLC
5100 Tennyson Parkway
Plano, TX 75024




NOTICE OF HEARING                                                                   PAGE 3 OF 3
    Case 21-04059          Doc 49
                               48    Filed 09/10/21 Entered 09/10/21 08:26:37
                                                                     07:38:35                  Desc Main
                                       Document     Page 4
                                                         1 of 5
                                                              2



                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION


    In re                                             §         Chapter 11
                                                      §
    SPHERATURE INVESTMENTS LLC,                       §         Case No. 20-42492
    et al., 1                                         §
                                                      §         Jointly Administered
             Debtors.                                 §

    SPHERATURE INVESTMENTS, LLC,                      §         Adversary No. 21-04059
    et al. d/b/a WORLDVENTURES                        §
    HOLDINGS, LLC,                                    §
                                                      §
             Plaintiffs                               §
                                                      §
    vs.                                               §
                                                      §
    SEACRET DIRECT LLC,                               §
                                                      §
             Defendant.                               §

            ORDER GRANTING SEACRET DIRECT LLC'S AGREED MOTION FOR
                                CONTINUANCE

            On this date, the Court considered the Agreed Motion for Continuance [Docket No. 47]

(the "Continuance Motion") filed by Seacret Direct, LLC in connection with the above-captioned

adversary proceeding. The Court, after considering the Motion, finds that good cause exists to

grant the Continuance Motion.

            IT IS THEREFORE ORDERED that the Continuance Motion is GRANTED and that

the hearing on Seacret Direct LLC's Motion to Compel Arbitration, Motion to Dismiss, and Motion

for More Definite Statement [Docket No. 4] and Seacret Direct's Motion to Dismiss Amended




1
 The "Debtors" and the "Plaintiffs" in the above-captioned cases are: Spherature Investments LLC ("Spherature"),
EIN #5471; Rovia, LLC ("Rovia"), EIN #7705; WorldVentures Marketing Holdings, LLC ("WV Marketing
Holdings"), EIN #3846; WorldVentures Marketplace, LLC ("WV Marketplace"), EIN #6264; WorldVentures
Marketing, LLC ("WV Marketing"), EIN #3255; and WorldVentures Services, LLC ("WV Services"), EIN #2220.

ORDER GRANTING SEACRET DIRECT LLC'S AGREED MOTION FOR CONTINUANCE
                                                                                                    Page 1 of 2
                                                    Exhibit A
 Case 21-04059      Doc 49
                        48     Filed 09/10/21 Entered 09/10/21 08:26:37
                                                               07:38:35        Desc Main
                                 Document     Page 5
                                                   2 of 5
                                                        2



Complaint, and in the Alternative, Motion for More Definite Statement [Docket No. 20] is

continued to 2FWREHU 2021 at SP (CT).

       3DUWLHV DUH LQVWUXFWHG WR GLDO  XVH $FFHVV 1R  DQG

6HFXULW\ 1R, as well as directed to review the instructions contained in the following

link for all telephonic hearings before Judge Rhoades: http://www.txeb.uscourts.gov/content/

judgerhoades. The information can be found by accessing the Court’s webpage at

www.txeb.uscourts.gov and choosing “Judge’s Info”, then choosing “Judge Rhoades”, and

then choosing “Telephonic Hearing” Tab.


                                                       Signed on 9/10/2021

                                                                                     YM
                                          HONORABLE BRENDA T. RHOADES,
                                          &+,()UNITED STATES BANKRUPTCY JUDGE


Submitted by:

/s/ Annmarie Chiarello
Phillip L. Lamberson
Texas Bar No. 00794134
plamberson@winstead.com
Stephen R. Clarke
Texas Bar No. 24069517
sclarke@winstead.com
Annmarie Chiarello
Texas Bar No. 24097496
achiarello@winstead.com
WINSTEAD PC
500 Winstead Building
2728 N. Harwood Street
Dallas, Texas 75201
(214) 745-5400 (Telephone)
(214) 745-5390 (Facsimile)

ATTORNEYS FOR
SEACRET DIRECT, LLC



ORDER GRANTING SEACRET DIRECT LLC'S AGREED MOTION FOR CONTINUANCE
                                                                                   Page 2 of 2
                                           Exhibit A
